4:17-cr-03125-JMG-CRZ Doc # 198 Filed: 01/19/21 Page 1 of 1 - Page ID # 1500




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:17-CR-3125

vs.                                                       ORDER

SHAWN THOMAS BROOKS,

                  Defendant.

      IT IS ORDERED:


      1.   The defendant's motion to hold (filing 196) is granted.


      2.   The defendant's motion to vacate (filing 195) will be held in
           abeyance pending the filing of an amended or supplemental
           motion by the defendant's appointed counsel.


      3.   The Clerk of the Court shall set a case management deadline
           for April 19, 2021 with the following docket text: Check for
           amended or supplemental motion to vacate.


      Dated this 19th day of January, 2021.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge
